Citation Nr: 1520352	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  12-19 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a low back condition, for accrued benefit purposes, to include whether new and material evidence has been received to reopen a previously-denied claim.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), for accrued benefit purposes.

3.  Entitlement to dependency and indemnity compensation (DIC) and death pension benefits.


REPRESENTATION

Appellant represented by:	Penelope M. Gronbeck, Esq.

WITNESS AT HEARING ON APPEAL

The service-member


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The service-member served active duty for training (ACDUTRA) with the Army National Guard from February 1993 to April 1993 and on annual training (AT) from April 1994 to September 1994.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) that reopened a previously-denied claim for service connection for a low back disability and denied the claim on the merits.  The rating decision also denied entitlement to TDIU.

Even though the RO reopened the service connection claim and adjudicated on    the merits, the Board must find new and material evidence in order to establish      its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board has accordingly characterized the service connection claim as shown on the cover page.
  
The service-member died in June 2013, prior to a decision by the Board on these issues; the present appellant, who represents herself as the service-member's widow, has been accepted by the Regional Office (RO) as the substitute appellant for the purpose of concluding the service-member's claims on appeal.  As discussed in      the Remand section, the record before the Board does not clearly establish that       the present appellant is the service-member's surviving spouse for VA purposes.  However, as she paid some of the service-member's burial expenses she is qualified as a claimant for accrued benefit purposes and the Board will proceed on that basis.

The RO issued a decision in July 2014 that denied the appellant's claim for death benefits.  The appellant filed a Notice of Disagreement (NOD) in November 2014.  As the Agency of Original Jurisdiction (AOJ) has not issued a Statement of the Case (SOC) on that issue, remand is required.  Manlincon v. West, 12 Vet. App.  238 (1999).  The issue has accordingly been added to the title page.

The issue of entitlement to DIC and death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Entitlement to service connection for low back disability was denied by a rating decision in February 1996; the service-member did not appeal the decision or submit material evidence within the appeal period and that decision is final.

2.  Evidence added to the record since February 1996 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability; it is thus both new and material.

3.  The most probative evidence indicates the service-member's current low back disability was not related to service.

4.  The service-member had no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The requirements to reopen the previously-denied claim of entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

2.  The requirements to establish entitlement to service connection for a low back disability, for accrued benefit purposes, have not been met. 38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).
 
3.  The requirements to establish entitlement to a TDIU, for accrued benefit purposes, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in a September 2009 letter, and the service-member had ample opportunity to respond prior to the November 2009 rating decision on appeal.

At any rate, the present appellant has not alleged any prejudice due to the timing    or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The service-member's service treatment records (STRs) and service personnel records are associated with the claims file, and all post-service medical evidence identified by the service-member has been obtained, including VA treatment records and his Social Security Administration (SSA) disability file.   

The service-member was afforded a VA examination in regard to the claim for service connection for a low back disability.  In regard to TDIU, the service-member had no service-connected disabilities, so the threshold requirement for consideration of entitlement to TDIU is not met.  Further, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that assessment is for the adjudicator.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub. nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

The service-member was afforded a Board hearing.  To the extent there was a reference to his as a Veteran during the hearing, such was a matter of habit by the undersigned Veterans Law Judge (VLJ) and not indicative of any legal conclusion.  Moreover, in Bryant v. Shinseki, 23 Vet.   App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited.  The service-member was represented during the hearing by the attorney presently representing the appellant, and there has been no assertion that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has the attorney or appellant identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the service-member provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the appellant is not prejudiced by a decision at this time.

The present appellant has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the accrued benefit claims on appeal.

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The RO issued a rating decision in February 1996 that denied service connection for a low back disability, based on a finding that the service-member had been treated just once during service for low back symptoms and that such condition had resolved without residuals.  The service-member was notified of the decision but did not file an appeal or submit new and material evidence within the appeal period.  The rating decision of February 1996 is accordingly final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

New evidence associated with the claim includes a statement by Dr. FG stating that there is causal nexus between the service-member's injury in service and the current low back disability.  Because this evidence establishes medical opinion supporting   the service-member's theory of causation, it relates to one element of service connection that was not previously present.  Thus, the Board finds this medical statement constitutes new and material evidence regarding entitlement to service connection for a low back disability.  Therefore, the criteria are met to reopen the previously-denied claim and the appeal is granted to that extent.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.      Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R.         § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously on active duty for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive periods for service connection, the presumption of soundness, and the presumption of aggravation do not apply to ACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  An individual who has only Reserve or National Guard service with no active duty or established service-connected disabilities based on such service has not established status as a veteran.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the service-member served in the National Guard on ACDUTRA    from February 1993 to April 1993, and on active training (AT) from April 2004 to September 2004.  

Service treatment record (STR) shows that in June 1994, while serving on AT        in Guatemala, the service-member complained of experiencing back pain while loading bags of lime onto trucks; in his handwritten statement the service-member referred to "slight pain" in the lower back.  The service-member reported some relief from lying flat and denied having been given pain medication.  Examination showed the lumbar area to be nontender to touch, although the cervical spine showed tenderness when the neck was flexed.  The service-member denied numbness or tingling in the upper or lower extremities.   The clinical impression was "most likely lumbar strain" without neurological deficits.  The service-member was given ibuprofen and placed on light duty for 24 hours.  He was also given a line of duty (LOD) to document the in-service incident.

Treatment records from Blue Hill Memorial Hospital Emergency Department show that in November 2005 the service-member was involved in a motor vehicle accident (MVA) that caused exacerbation of chronic back pain.

In April 2007 the service-member had a private neurology consultation in which he reported back-related problems "first going back to the early 1990s when he injured his back." The service-member reported subsequent chronic back discomfort since then, becoming much worse after a fall in June 2006.

During a July 2007 private cardiology consultation the service-member reported that he had a very active lifestyle, working as a roofer and running five miles per day, until he fell off a roof in June 2006, following which he developed a tonic-clonic seizure disorder, radiculopathy of the extremities, erectile dysfunction and extreme depression.

In December 2007 the service-member received physical therapy at Blue Hill Memorial Hospital for lumbar spine degenerative joint disease (DJD) and spinal stenosis.  The service-member reported to the therapist that in 1990 he was involved in an accident that resulted in four crushed discs, and that he had also fallen off roofs in 1993 and 1995.

The service-member was treated for low back pain by Dr. PWJ in December 2007.  The service-member reported to Dr. PWJ that his lumbar difficulties began in 1991 when he was working as a self-employed mechanic and a large brake drum fell on him.  The service-member thereafter self-rehabilitated sufficiently to be able to join the Army [National Guard] and to successfully serve for 10 years despite continued daily back pain.  The service-member did not allude to any injury during service.  The service-member stated that despite continued back pain he was able to work in the construction industry until he fell off a roof in July 2005, after which his back disability became disabling.  Dr. PWJ's clinical impression was degenerative disc disease (DDD) with chronic left-sided low back pain and sciatica.

In February 2008 the service-member was treated at Harrington Family Health Center for low back pain and shoulder pain.  The service-member reported his back pain had started 16 years earlier (i.e., approximately 1992) when a tree that he had been cutting fell on him, causing injury.  There was no reference to the in-service incident in 1994.

The service-member had a history and physical examination at Maine Coast Memorial Hospital in May 2009 in conjunction with treatment for right shoulder pain.  The service-member stated that a tree fell on him in the early 1990s, causing severe head and back injury, and that thereafter he had several more serious accidents involving falling off roofs (noted in a January 2009 report from that facility as occurring in 2001 or 2002 and in 2006).  There was again no reference to the in-service incident in 1994.  

The service-member had a VA compensation and pension (C&P) examination in November 2009, performed by a physician who reviewed the claims file.  The examiner noted the service-member's treatment in June 1994 and also noted the entry by Dr. PWJ cited above.  The service-member told the examiner of the June 1994 injury, and stated this was his first back injury; subsequently, while working as a civilian for the National Guard in 1997 or 1998 he again injured his back lifting a heavy truck tire but he did not have insurance to cover the cost of treatment.  He reported the pain flared on a daily basis until 2005, when he was shingling his    roof and his back locked up, causing him to fall and severely injure himself.  (The service-member did not refer to the injury in 1991 that was cited by Dr. PWJ.)  The examiner performed an examination and noted observations in detail.  The examiner diagnosed lumbar spine facet syndrome (DJD) and DDD with L5 radiculopathy. 
 
The VA examiner stated an opinion that the service-member's condition was not likely related to his one complaint of back pain/muscle strain in service.  As supporting rationale, the examiner stated that there is no evidence the strain in 1994 had caused a permanent worsening of the service-member's lumbar spine condition from his civilian injury in 1991.  Further, the majority of the service-member's present symptoms were due to his injury in 2005.       

The service-member testified before the Board in September 2012 that he had hurt his back in approximately 1990-1991 changing a tire, but he was no longer having trouble with his back when he entered service in 1993.  During service he injured his back loading bags of cement; his back locked up at the time and continued to intermittently lock up thereafter.  In 2005 he was working on a roof when his back locked up and he fell two stories, breaking his shoulder, wrists and neck.  The service-member's representative asserted that the fall in 2005 was proximately caused by the back spasms that were due to his in-service back injury; she also asserted that the presumption of soundness applies to the service-member's entry into service in 1993.

In September 2012 the service-member was examined by Dr. FG, an orthopedic surgeon.  Dr. FG reviewed the service-member's STR and also reviewed medical evidence since December 2007; he also performed an examination of the service-member and noted clinical observations in detail.  Dr. FG diagnosed chronic thoracolumbar spinal pain in L5 distribution patterning both lower extremities.  Dr. FG stated there is a causal nexus to the incident in service in 1994, but provided no clinical rationale for the opinion.

Review of the evidence record discloses two conflicting medical opinions in regard to the service-member's low back disability, with Dr. FG asserting a causal relationship to service but the VA examiner opining to the contrary.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In this case, the Board finds the opinion of the VA examiner to be more probative than that of Dr. FG.  Dr. FG essentially articulated a conclusory opinion without any supporting rationale; a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In contrast to Dr. FG, the VA examiner expressed a medical opinion and supported his opinion with citation to the clinical record.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion." See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

The service-member, through his representative, expressed his personal opinion that his fall in 2005 was caused by "locking up" attributable to his accident in service.  However, this contention ignores his history of intervening back injuries in 1995  (as the service-member reported to the Blue Hills Memorial physical therapist in December 2007) and in 2001-2002 (as he reported to Maine Coast Memorial Hospital in January 2009).  The Board affords the statements made during treatment for these intervening injuries to be more persuasive and probative than contentions raised while seeking monetary benefits, especially since the service-member made no mention during such treatment of an injury occurring during military service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  Further, to the extent that the service-member asserted on appeal that his chronic low back symptoms had their onset in 1994, this is inconsistent with his statements to several medical providers that his chronic symptoms began prior to service when a tree fell on him or when a heavy break drum came off the axle of a truck when he was not prepared for it in 1991 and did not become truly disabling until his fall from a roof in 2005.  Thus, the assertion of no prior injuries and onset of symptoms being in 1994 is simply not credible.  Id.  
 
Moreover, as laypersons, the service member and the appellant are not competent to opine as to medical matters involving complex medical questions, such as the etiology of spine conditions, which requires medical testing and expertise to determine.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, whether the symptoms the service-member experienced in service or following service are in any way related to his current back disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the lay opinions regarding the etiology of the current back disability are not competent medical evidence.  As noted above, the Board finds the opinion of the VA examiner to be the most probative medical evidence on this point. 

Finally, the service-member's representative has argued that the service-member should be presumed to have been sound at entrance into service, which would challenge the VA examiner's opinion that the service-member had a preexisting injury in 1991 that was not permanently worsened by the in-service strain in 1994.  However, as noted above the presumption of soundness does not apply when veteran status has not been attained.  In any event, even if the presumption of soundness and aggravation did apply, the most probative evidence of record fails to link the current disability with the incident in service.  "The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof."  Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009).  As the most probative evidence of record is against a finding that the current back disability is related to service, there is no basis to establish service connection and further analysis concerning aggravation is not necessary.

Based on the evidence of record and analysis above, the Board concludes that the preponderance of the competent, credible and probative evidence is against a finding that the service-member's current back disability is related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.   

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the service-member's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Entitlement to TDIU

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (2014).  

The service-member in this case had no service-connected disabilities.  Accordingly, there is no basis on which entitlement to TDIU could be considered on either a schedular or extraschedular basis, and the claim must be denied.


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened, and to this extent only the appeal is granted.

Service connection for a low back disability, for accrued benefit purposes, is denied.

Entitlement to a TDIU, for accrued benefit purposes, is denied.

REMAND

As noted in the Introduction, the appellant has submitted a notice of disagreement in regard to her claim for DIC and death pension benefits, which was denied by notice dated in July 2014.  Review of the record fails to reflect that a statement of the case (SOC) has been issued.  Thus, remand is required.  Manlincon, 12 Vet. App. 238.

The evidence before the Board is ambiguous in demonstrating that the present appellant is actually the service-member's surviving spouse for VA purposes.  In her present claim for death benefits the appellant stated that she and the service-member had divorced in 2003 but remarried in February 2011; she also stated in the claim   that she and the service-member had "separated" in September 2011 but were still married at the time of the service-member's death.  However, the paper claims file has a marriage certificate to just one person, Ms. SLS, performed in September 1990.  In  his August 2009 claim on appeal the service-member stated he had divorced Ms. SLS in 1994, married the present appellant in 2000 and divorced the present appellant in 2001; he characterized the present appellant in the claim as his "ex-wife."  Further,   in May 2011, during the time the appellant asserts that she and the service-member were married, the service-member represented to a medical examiner that he was currently "living with his ex-wife."  In sum, the file before the Board does not contain documentation showing when the service-member divorced Ms. SLS or when he married the present appellant.  The file before the Board also does not contain the service-member's death certificate.  

Accordingly, the case is REMANDED for the following action:

Issue to the appellant and her representative a statement of the case on her request for DIC and death pension benefits, so that she may have the opportunity to complete an appeal on this issue (if she so desires) by filing a timely substantive appeal.  The issues should only be returned to the Board if a timely substantive appeal is filed.  The AOJ may wish to ensure that appropriate evidence establishing surviving spouse status of the appellant has been provided.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


